 In the Matter of WILLIAM F. HUFFMAN, D/B/A RADIO STATIONWFHRandRADIO BROADCASTTECHNICIANS'LOCAL UNIONNo.175,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F.ol,L.Case No. 18-C-1183.-Decided October 31, 1916Dlr. Stanley D. Kane,for the Board.Mr. Theodore W. Brazeau,ofWisconsin Rapids,Wis., f,)i- tilerespondent.Mr. Raymond H. Bridge,of Milwaukee, Wis., for the Union.Mr. Samuel M. Kaynard,of counsel to the Board.DECISIONANDORDEROn June 14, 1946, Trial Examiner, R. N. Denham issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had onot engaged in any unfair labor practices affectingcommerce, and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report annexedhereto.Thereafter, counsel for the Board filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and, to the extent consistent with the Decision and Order herein,hereby adopts the findings; conclusions, and recommendations of theTrial Examiner.1.In his brief and exceptions, counsel for the Board excepts tothe conduct of the Trial Examiner at the hearing, and charges thatthe "Trial Examiner's Report is the fruit of bias and prejudice.'.In view of the gravity of the charges levelled at the Trial Examiner'sconduct, we have carefully scrutinized the record, and we are satis-3 In the fourth paragraph of Section III, A, of the Intermediate Report, the Trial Exam-iner inadvertently stated that the conversation in question was between Frechette andBowker in March 1940. The record shows that the conversation occurred in October 1940and was between Frechette and Nickel, and we hereby correct the Intermediate Report inthis respect.71 N. L. R B., No. 80.518 RADIO STATION WFHR519fled that the Trial Examiner conducted a fair and impartial hearingand that there is no basis for counsel's charge of bias and prejudice.2.The complaint alleges,inter alia,that from on or about June 8,1945, the respondent engaged in certain conduct violative of Section8 (1) of the Act. The Trial Examiner found that this allegation ofthe complaint was not supported by the evidence.We do not agree.The record shows, as set forth more fully in the Intermediate Re-port, that on or about October 8, 1945, the Union claimed to representa majority of the employees at the respondent's transmitter stationand sent the respondent a proposed exclusive bargaining contractwhich it desired to conclude.Upon receipt of the contract, the re-spondent's general manager, Frechette, visited the transmitter stationand questioned Bowker and the other operators concerning their mem-bership in the Union. In an ensuing conversation with Bowker as tothe advantages and disadvantages of union membership, Frechettestated that "the bonus would certainly not be made a part of the con-tract [between the respondent and the Union], that anything * * *[the respondent] did as to the bonus was a gratuity and would not beincluded in any contract." 2At about the same time, Frechette againapproached Bowker and stated that "he [Frechette] would like towork up a contract himself without dealing with outsiders" and that"he would like to meet the three [employees]**together andtalk it over, iron it out." 3oThe foregoing facts convince us, and we find, that Frechette's re-marks concerning the bonus constituted more than a discussion ofwhat the proposed contract should cover.The record discloses that,for the past 5 years, the respondent has consistently paid bonuses to hisemployees, even at times when there was no profit realized from theoperation of the station.Thus, the bonus, in effect, was an integralpart of the respondent's wage structure and of the employees' grossearnings 4Viewed in this light, Frechette's statement, that the bonuswas a gratuity and would not be included in any union agreement, ledthe employees reasonably to believe that they were faced with thechoice of either bargaining through the Union and losing the bonus,or maintaining the existing bonus plan by abandoning the Union.Weaccordingly find that Frechette's remark constituted a threat ofeconomic reprisal should the employees continue in their collectivebargaining efforts.That the respondent sought to undercut the Union and to thwartself-organization is further established by Frechette's proposal to deal2 This statement is based on the testimony of Frechette, whom we credit, as did the TrialExaminer.3 This statement is based on the undenied and uncontradicted testimony of Bowker—which we credit.4 This is even more pronounced in the case of Bowker, who was told at the time of hisemployment that his small salary would be augmented by bonuses.11 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectlywith the employees in the face of the Union's claim ofmajority representation and its efforts to conclude a collective bar-gaining agreement.Finally, apart from this conduct, Frechette's in-terrogation of employees as to their union membership wasper seviolative of the Act.We accordingly find, contrary to the Trial Examiner, that the re-spondent, by the above statements and conduct of Frechette, nlter-fered with, restrained, and coerced his employees, within the meaningof Section 8 (1) of the Act.3.We agree with the Trial Examiner that no unfair labor practicefindings should be made with respect to the events which occurred be-fore June 8, 1945, for the reason that they are not covered by thecomplaint.We also agree with the Trial Examiner that the wageincrease of November 1, 1945, and the demotion of Bowker were notviolative of the Act.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order him to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies ofthe Act.ORDEROUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, William F. Huffman, d/b/aRadio Station WFHR, Wisconsin Rapids, Wisconsin, and his agents,successors, and assigns shall:1.Cease and desist from interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Radio Broadcast Technicians'Local Union No. 715, International Brotherhood of Electrical Work-ers, A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining, or othermutual aid or protection, by interrogating his employees as to theirunion membership; by threatening to withdraw the bonus plan or totake any other economic reprisal; or by proposing to deal directlywith his employees in the face of a claim of exclusive recognition bytheir duly selected bargaining representative.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at his radio studio and transmitter station in WisconsinRapids, Wisconsin, copies of the notice attached hereto marked "Ap- RADIO STATION WFHR521pendix A."' Copies of said notice, to be furnished by the RegionalDirector for the Eighteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent immedi-ately upon receipt thereof, and maintained by him for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced or covered by any other material;(b)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated against Garth N. Bowker within themeaning of Section 8 (3) of the Act, and insofar as it alleges that therespondent, by granting a wage increase, interfered with, restrained,and coerced his employees within the meaning of Section 8 (1) of theAct, be, and it hereby is, dismissed.INTERMEDIATE REPORTStanley D. Kane, Esq,of :Minneapolis, Minn., for the Board.Theodore W Brazeau, Esq.ofWisconsin Rapids, Wis , for the Respondent.Raymond H. Bridge,VicePresident,of Milwaukee, Wis., for the Union.STATEMENT OF THE CASE0Upon a charge duly filed on November 3, 1945, by Radio BroadcastTechnicians'Local Union No 715, International Brotherhood of Electrical Workers, A. F. of L.,herein called the Union, the National Labor Relations Board, herein called theBoard,by its Regional Director for the EighteenthRegion(Minneapolis, Minne-sota),issued itscomplaint dated March 20, 1946, against WilliamF.Huffman,an individualdoing businessas Radio Station WFHR, herein called Respondent,alleging thatRespondenthad engaged in andis engagingin unfair labor practicesaffecting commerce within the meaning of Section S (1), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint togetherwith notices of hearing thereonwere duly served upon Respondent and the Union.With respect to unfair labor practices, the complaintalleges insubstance thaton or about October 8, 1945, and February 15, 1946, Respondent refused to bargainwith the Union as the representative of a majority of his employees within analleged appropriate unit, and thereby has engaged in an unfair labor practicewithin the meaning of Section 8 (5) of the Act; that on or about October 31,1945, Respondent demoted and transferred Garth N Bowker from his positionas chief operator to the position of operator and has since that time failed andrefused to restore him to his previous employment for the reason that he andother employeesjoinedand assisted the Union and engaged in concerted activitiesfor the purpose of collective bargaining and other mutual aid and protection, andby such action has engaged in unfair labor practices within the meaning ofSection 8 (3) of the Act; that from on or about June 8, 1945, until the date ofb In the event that this order is enforced by a decree of a Circuit Court of Appeals, thereshall be inserted,before the words "A Decision and Order"the words"A Decree of theUnited States Circuit Court of Appeals Enforcing." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe issuance of the complaint, Respondent has urged and warned his employeesagainst affiliation with or activities on behalf of the Union, has advised, urgedand warned his employees to refrain from engaging in concerted activities for thepurpose of collective bargaining and other mutual aid and protection, has madethreats that employees would lose their bonus payments and other special privi-leges if the Union became their bargaining agent or if his employees joined orassisted the Union, has offered special privileges to employees if they wouldrefrain from joining or assisting the Union, has made inquiries of employeesconcerning their union activities, has offered and given his employees a wageincrease in order to discourage activity on the part of such employees for thepurposes of collective bargaining and has by statements and conversations dis-couraged activity on the part of his employees for the purposes of collectivebargaining and other mutual aid and protection. and by such conduct, togetherwith the conduct previously described, has engaged in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.The answer of Respondent, duly filed, admits the allegations of the complaintpertaining to the character and extent of the business transacted by Respondent,the allegations with reference to the character of the Union in that it is a laborunion within the meaning of the Act, and that on or about October 31, 1945,he had demoted Bowker from the position of chief engineer or chief operator,the terms being synonymous, for good cause and because of Bowker's inabilityto satisfactorily fill the requirements of that position.The answer denies allthe allegations of the complaint pertaining to the commission of any unfair laborpractices.Pursuant to notice duly served. a hearing was held on May 21 and 22, 1946, atWisconsin Rapids, Wisconsin, before the undersigned R. N Denham, a Trial Ex-aminer, duly designated by the Chief Trial Examiner.The Board and Respondentwere represented by counsel.The Union was represented by its vice president.All parties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issuesBefore offering any evidence, counsel for the Boardmoved to dismiss all those portions of the complaint pertaining to the allegationthat Respondent has engaged in unfair labor practices within the meaning ofSection 8 (5) of the Act. The motion was granted without objection. At theclose of all the testimony, the motion of counsel for the Board to conform thepleadings to the proof as to such matters as pertain to the correction of names,dates and other matters not going to the issues, was granted without objection.Counsel for the Board and for Respondent presented oral argument on the record.All parties waived the privilege of filing briefs with the Trial Examiner.On the basis of the foregoing and on the entire record, after having heard andobserved the witnesses and considered all the evidence offered and received, theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent stipulated on the record that he is engaged in commerce withinthe meaning of the Act ; that he is a sole trader engaged in the operation of radiobroadcasting station WFHR at Wisconsin Rapids, Wisconsin; that he also hasanother studio located at Stevens Point, Wisconsin, and that he causes radioprograms, news, press releases, advertising, and intelligence to be sent from hisstation inWisconsin Rapids, Wisconsin, from, into, and through States of theUnited States other thaq the State of Wisconsin, and similar radio material tobe received and distributed at his station, from like points in the United States. RADIO STATION WFHRII.THE ORGANIZATION. INVOLVED523Radio Broadcast Technicians' Local Union No. 715, International Brother-hood of Electrical Workers, A. F. of L., is a labor organization admitting tomembership certain of the employees of Respondent at his studio in WisconsinRapids, Wisconsin.III.THE ALLEGED UNFAIR LABOR PRACTICESThe establishment of the studio and the construction of the transmitter forWFHR was started in August, 1940, and the station's first program was puton the air on November 1, 1940.William F. Huffman, the proprietor and ownerof the station, had been a newspaper publisher in the city of Wisconsin Rapids,Wisconsin, for over 15 years previous to the opening of the radio station but, asidefrom such study and investigation as he has been able to make generally con-cerning the operation of radio stations, he had no experience in the technicaloperation of such a business.WFHR is a 250 watt station, which appears to be about standard size for thelocal installations in that part of the country.Having obtained the necessary license from Federal Communications Commis-sion, in the middle of 1940, Huffman began to put his organization together forthe operation and maintenance of the station. Early in the year, he had em-ployed George D. Frechette to be general manager of the station. At the sametime he had been in correspondence with Garth N. Bowker, a licensed transmitteroperator, who had been employed for approximately 7 years at various smallradio stations about the size of the contemplated station WFHR in Wisconsinand adjacent states in the capacities of operator, announcer, and salesmanOnAugust 15, 1940, Bowker was employed by Huffman to take the position of ChiefEngineer, sometimes called Chief Operator, of Station WFHR, and in thatcapacity to assist in planning the arrangement and equipping of the studio andthe transmitter station, located several miles outside Wisconsin Rapids.UnderBowker's general supervision and with the assistance of Hufiimin and Frechettetogether with the technical assistance, drawings, and installation instructionssupplied by the sales organization of the concerns from whom the equipment wasobtained the station was installed and began operation on November 1, 1940.In late September or early October 1940, Victor Nickel was hired to serve asan operator, and about two or three months later, Bert Zielesch, a second opera-tor,was employed.These two together with Bowker constituted the entirestaff charged with the operation of the transmitter.'A. The allegedinterference,restraint,and coercionThe only evidence concerning alleged restraint and coercion by Respondentconsists of alleged statements made long prior to the advent of the Union, which,1The term"operator" as used herein refers to the employees of Respondent who held thefirst class operator's license issued by the Federal Communications Commission which en-titled the holder thereof to operate transmitter stations for radio broadcasting.The regu-lations of the Federal Communications Commission have, until recently,permitted onlythe holders of such licenses to serve as transmitter operators;but more recently a speciallicense has been created,known as a third class license, which permits a less qualified per-son to operate a transmitter provided his license is endorsed by the chief engineer of thestation.In this case there is also another type of employee known as a "trainee" who isemployed by Respondent under a contract with the Veterans Administration for purposesof training and instruction along lines which are designed,within a period of 3 years, toqualify the trainee for a first class operator's license.At least in the early days of thetrainee course,the trainee is not permitted to have any part in the operation of the tians-mitter except in the course of his instruction and under the direct supervision of the insti uc-tor designated by the station. In this case, Bowker was the instructor. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDif believed would indicate no more than that Huffman preferred not to have theemployees at the station organized, and some alleged statements by Frechetteconcerning the possible fate of a customary bonus to employees in the eventthe Union insisted on a formal contract with a fixed pay scaleHuffm,rn's back-ground gives no support to It, contention that he entertained an anti-union bias.For 22 years, as publisher of the daily newspaper in Wisconsin Rapids, he hasenjoyed contractual relations with two of the printing trade unionsThe rec-ord reflects that these relations have consistently been friendly and that hisnewspaper has also maintained a fair and impartial attitude toward labor whencontroversies between unions and local industries arose.Bearing directly on the instant case, with the exception of one or two incidentswhich are hereinafter considered, the record presents no substantial evidenceof bias or prejudice on the part of Huffman against any of his radio stationemployees becoming members of or actively supporting any labor organization.Frechette, on the other hand, does not i eflect such a complete freedom froniprejudice, although even in his case, such conduct as he engaged in does notsupport the complaintBowker testified that in 1938, shortly after Huffman had made his applica-tion for the establishment of station WFHR, he called on Huffman at the latter'sinvitation in Wisconsin Rapids to discuss the possibility of employment as chiefengineer for the new station ; that Huffman explained to him he was then merelylooking over the field of possible employees, that no large salaries would be paidin the first instance but that they would be increased as the business of thestation increased and that the Chief Engineei, the Program Director, the Com-mercial-Manager and the General Manager would mike their money out ofbonuses he expected to pay from station profits to these men upon whom theburden of running the station would largely rest.He further testified thatduring this conversation Huffman asked him whether lie belonged to a unionand that when he told him that lie had never been a union member, Huffmanstated that he did not want any union in the stationHuffman denied havingmade any such statement concerning unions in any of his conversations withBowker or to any other personBowker further testified that in March 1940, he again called on Huffman inWisconsin Rapids ; that at that time Frechette had been employed as GeneralManager and was working with Huffman in setting up the prospective station ;that in the course of questions by Frechette as to his background, Frechetteasked Bowker whether he belonged to a union and when Bowker stated that hedid not, Frechette replied "That's good" and added that they did not want anyunion in connection with the Station.Frechette testified that lie could notremember all that transpired in this meeting and that possibly some mentionwas made of unions but that lie was quite sure he had riot made the statementattributed to him by Bowker.Bowker also testified that in 1944. he and the other two operators 2 frequentlydiscussed unions and in the fall of that year reached the conclusion that theywould not join any labor organizationHowever they did discuss among them-selves the possibility of getting an increase in their wage rate and delegatedBowker to speak to Frechette about such a raiseBowker did so.He told oftheir decision not to join the Union but neverthless asked for a wage increase.Frechette replied that because of War Labor Board freezes, no increase in wageswould be possible at that time and also that he did not like the idea of the opera-tors getting together and having one man speak for them but would preter to2By this timeZieleschhad Enteredthe armed service andArnold Strope had taken hisplace as operator. RADIO STATION WFHR525talk to each one separately on the subject.Notwithstanding this, a short timethereafter these three men received increases of 10 cents per hour which raisedthe wages of the operators to 6.5 cents an hour and that of Bowker to 75 centsper hour In his testimony Frechette did not dwell on this incident.Sometime after the above incident but still in the fall of 1944, Bowker andthe other operators yveie approached by the UnionBowker reported this toFrechette and asked his opinion as to whether they should become members.Frechette stated that the management had no objection and would be quitewilling to sign a contract with the Union but, according to Bowker, added thatthe moment a contract was signed their bonus would stop'Frechette in testifying concerning this conversation denied saying that thebonus would stop, but explained that in their discussion concerning the possibleadjustment of wages under a union contract, the bonus would not be made apart of any contract, since anything done as to it was a gratuity on the part ofHuffman and would not be included in any contract.In June 1945, Huffman suliered an injury which hospitalizedhim for someconsiderable time and incapacitated him from actively attending to anybusinessaffairs until the lattei part of OctoberIn June or July 1945 the two regularoperators and Bowker joined the Union.At this time the total number ofemployees at the transmitter station consisted of Nickel and Strope, the tworegularoperators, Bowker. and two of the "trainees" heretofore referred to who,because of their contracts with the Veterans Administration and the fixedbasis of their employment set by such contracts, regarded themselves as ineligibleto join any unionOn or about October 8, 1945, the Union prepared and mailedto Respondent a claim of representation and enclosed therewith a formal contractwhich they desired to negotiate as the representative of the transmitter em-ployeesThis appears to have been the first intimation Frechette or Huffmanhad that the transmitter employees had interested themselves in this Union tothe point of joining itAt this time, Frechette was in complete charge of allthe operations of the station due to Huffinan's disability.On receiving this letterand contract lie visited the transmitter station where he talked with Bowker andone of the other operators and asked whether they had joined the Union andif so who else, if any, were members. Bowker told him. This was followed by adiscussion of the benefits of union membership in their case, of which Frechetteexpressed the opinion that the men had no reason for wanting to join a union ;that their jobs were wholly secure; and that they had nothing to worry aboutdone with " Frechette confimnied much of this conversation but denied havingmade any statement that the bonus would be suspended as a result of these menjoining the UnionHe explained that the contract, as submitted, was apparentlya standard mimeographed form in which had been interlined a clause "that thebenefits of the employer's bonus plan shall continue," and that in discussing thiswith Bowker, he had said in effect, that the bonus being a voluntary contributionby Huffman, could not be included in the contract, but would have to continueto remain discretionary with HuffmanA few (lays after October 8, Frechette asked Alfred Beyer. one of the trainees,whether lie had been approached by the Union. Beyer replied that he had but8 Upon the inception of the station operations in November 1940,and up to the time ofthe hearing,Huffman has consistently paid bonuses to all the employees of the stationwhether the operations showed a profit or otherwiseThere appears to have been no fixedyardstick by which the bonus was determined, a number of intangible factors being con-sidered in determining the amount of bonus to he.paid each man In the case of the ChiefEngineer,Program Director,Commercial Manager and GeneralManager,however, the ratioof the bonus to the annual wage or salary has been substantially greater than in the caseof the ordinary employee. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not know whether it applied to him and whether he would be eligibleto join if he wanted to.Frechette assured him that he had nothing to worry aboutand that if at a later date he became eligible, there would be no reason why heshould not join.'Beyer further testified that in the fall of 1945, he and the othertrainee were invited to Huffman's house during the latter's convalescence, to dis-cuss the progress of their training program.Frechette was present.These mengenerally discussed the training program for several hours at which time Beyercomplained that he did not feel he was getting adequate instructions fromBowker, his designated instructor, and that he felt instruction and training werebeing hampered by lack of equipment with which to work for experimental andinstructional purposes.Beyer also testified that, during their conversation,either Frechette or Huffman asked the trainees what they thought about theUnion and whether they intended to join; that he stated he intended to go withthe majority and to join the Union if lie were eligible ; that Huffman then toldthem about his relations with the unions on his paper and stated that he was infavor of the men joining the Union if they desired to do so, but that in the radiostation,existed would be changed and thereafter all relations between employees andmanagement would have to be "all business" ; that Huffman further stated thatin his opinion, with wages based on a fixed union scale, incentives would bediminished.Beyer further testified that when he was going home that eveningwith Frechette in the latter's car, he asked Frechette whether the scale of payprovided in his contract with the Veterans Administration would be maintainedif there should be no union in the shop, so that he would eventually reach 75cents an hour.According to Beyer, Frechette's answer was that it would cer-tainly reach the 75 cents an hour provided for and maybe more. On cross-examination Beyer repeated that neither Frechette nor Huffman had objectedbut had said that it would be satisfactory to them if the trainees joined theUnion.`Concerning this meeting of the two trainees with Huffman and Frechette inthe latter part of October, Huffman testified, and his testimony is credited, thatthere was some conversation concerning unions in the course of which Beyerstated that on another occasion he had been a member of a union but that hisexperiences had not been satisfactory; and that he further stated that in theinstant situation he did not consider himself eligible because of his contractwith the government which prescribed the conditions under which he was towork. In this connection Huffman further testified that he stated that he had noobjections to Beyer joining the Union and that when and as he became eligible4Beyer testified that Frechette's statement was "that if at a later date he saw fit for meto join a Union he would see that I got in." Frechette's testimony was in substance in linewith the statement contained in the body of this report.Under all the circumstancesFrechette's testimony is accepted as the more reasonable of the two interpretations putupon the conversation.5After Beyer had been excused and the hearing had gone into a short recess, duringwhich the parties involved on both sides engaged in the usual recess parleys, Beyer wasrecalled to the stand and asked whether he could recall anything further that had takenplace during the above conference with Huffman and Frechette.He then testified that atsome stage during the 3 hours that they were together, Huffman had made a statementsubstantially that "there is an agitator here I am going to get rid of." On further exam-ination as to circumstances under which this statement was made, it developed that Beyerwas unable to recall any part of the conversation in which this occurred or to place it withreference to any other subject pf discussion or statement that had been made either beforeor after the statement above quoted. In my opinion, this bit of testimony has all the earmarks of an inspired afterthought, in view of the inability of the witness to connect it withany part of the discussions that took place.Huffman denied it and his denial is credited.As a result, it has been disregardedin allconsiderations of the controversy here. RAD10 STATION WFf-IR527Huffman and Frechette would "see that he got all the benefits." I am unableto find in these incidents described by Beyer anything proscribed by the ActOn October 31, 1945, following a major failure of equipment just recentlyinstalled by Bowker, the latter was given a 2 weeks' notice of his demotion fromhis job of Chief Operator to that of ordinary operator.At the same time he wasadvised that the wage of all the operators was to be increased to $1 per houreffective the pay period (two weeks) ending November 18, 1945According toHuffman, this increase in the wage rate was brought about by the fact thatBert Zielesch, who had been a first class operator in the employ of Respondentsince January 1941, had entered the Aimed Services and in October 1945 hadreturned and made a tentative application for reinstatement to his old jobAtthe time not only was Zielesch entitled to i einstatenient, but there was a vacancyand his services were required.However, Zielesch, who had received an offerof a similar job in a neighboring city at the rate of $1 per hour refused to returnto employ ment with Respondent unless he could be paid the same rate that hadbeen offered him by the other station.Huffman and'Fiechette reached the con-clusion that they would be justified in paying Zielesch the higher rate of $1 perhour but decided also, that if one operator was to receive that rate, the otheroperators should have their rates increased to a similar amount. On this basis,the new rate of $1 per hour went into effect with Zielesch's return to employmenton November 15. Since that time all operators including Bowker have beenreceiving pay at the $1 rate.There is nothing to indicate any relation betweenthis pay increase and the union activities of any of the employeesOn November 1, 1945, it party was given by Huffman at one of the local tavernsin celebiation of the fifth anniversary of the stationLiquor was served andspeeches madelluf nian spoke in honor of the event.Zielesch, who had justrejoined the staff, was present and testified, concerning Huffman's remarks:Well, no mention was made of unions as far as I can recall, though Ibelieve there was some statement made about an outsider, he did not preferto have an outsider coining in and telling him what to do.On the same subject, Huffman testified :"I explained the bonus system to the guests, or staff, many of whom Ihad never seen before and who had been hired during the period of myabsence and illness, and I explained that to them It had come to my atten-tion, and I told them that, that others had said that I was not going to paymy bonuses and not live tip to my word, and I made the statement that noone could speak for nie since I was the one who paid the bonuses and it wasout of my generosity "Huf nau denied that he used the term "outsiderZielesch testified that although he, bald been drinking at the party, he did notbelieve that affected his recollection.However, it is to be noted that his testi-mony above-quoted reflects a hazy recollection that would not be inconsistent withthe vei lion given by Huffman. The latter is in keeping with the general back-ground as developed in the record It is found that, at the November 1, 1945,party, whatever remarks Huffman made that might be pertinent to the issues,were substantially along the line testified to by him as above-quoted.9 Zielcsch testified that he mentioned the pending union activities when he was discussinghis reemployment about November 1, and then stated that while he did not belong to aunion,he would go along with the majority of the group.717714-17-vof 71.;5 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDB The demotion of BowkerBowker was employed in August 1940 to be chief engineer of the radio sta-tionIn that capacity he woiked from August15, 1940,up to November 1, 1940,in collaboration with the representatives from the suppliers of equipment, onthe designing of the station and the laying out of the equipment in the studioand at the transmitter and generally supervising the construction and installa-tion of the transmitter station.Bowler had completed a course of instruc-tion on the operation of the transmitter some years previous in the FederalRadio Institute at Milwaukee,Wisconsin.and had about 7 years of experienceworking in radio stations as has been heretofore outlinedFollowing the open-ing of the station on November 1, 1940, Bowker continued as chiefoperatorand in that capacity was the supervisor of the other operatorsand theinstructorof the trainees who were later assigned to the station for instruction.Thereis no definite evidenceOf unusual mechanical failures in the operation of thestation during the first 3 years of its existence although it was the testimonyof Frechette and Huffman that neither of them was wholly satisfied withBowker's ability to serve as chief engineer and carry the responsibility for themaintenance of the operations so as to avoid going "off the air,"almost sincethe beginning of his employment.Huffman testified that he became convincedof Bowker's lack of competence in late 1943; and that in 1944,he began efforts tosecure a replacement for himThese consisted of advertisements in the tradejournals andinquiries of other people in the industry who might be in contactwith persons qualified for the job.The record discloses that the most seriousthingthat can happen to a radiostation is to have its equipment failand to be forced "off the air" for repairs.A survey of the experience of a group of other stations of 350 watts powerconstituting the Wisconsin Network,discloses that(hiring 1944 and 1945, WFI1Rsuffered more stoppages of its programs and lost more time because of mecham-eal failures that fell into the area of Bowker's responsibility,than any otherstation,with one exception.In the 60 days precedingOctober 31,1945,whenBowker wasdemoted,there weretwo suchfailures o1 more than :in hour's dura-tion each,both of which stemmed back to B,owker's failure to maintain theconcentric cables in working condition.The record discloses other mechanicalfailures of more or less minor degreesNo purpose would be served by review-ing these since the record,as it deals with the failures of the concentric line rpresents an adequate foundation,standing alone,for the disposition of this phaseof the controversy.As has already been noted,no effort will be made to view all the claims ofineptitude on the part of Bowker,since the question of his demotion turns, noton the mechanical perfection of his woik,but uponthe goodfaith of Huffmanand Fi echette in their belief that he was not qualified to continue to bold thejob even though he had been ,on it for 5 years In view of this and because itRThe concentric line is the main artery through which the broadcast program passesfrom the tiansmitter to the anIt consists of a copper tube with a copper wire inside andheld in place in the tube by porcelain disks through the center of which the copper wirerunsThe tube is the ground medium and the inner wire is the convening medium for theenergy which results in the broadcastThe installation and maintenance of the concentricline is one of the most important functions of the maintenance engineer and, togetherwith the maintenance of the relays and tubes, as well as the other equipment is his re-sponsibilityIn 1945 there were 13 failures at WFHR. totaling 8 hours and 3 minutes, ofwhich 8 were power failures accounting for 4 hours and 411/2 minutes, 4 were concentricline failures,and 1 was a tube failureThis history of failnie greatly exceeded.any otherstation whose records were referred toBowker's demotion followed within 3 dti , thelast major concentric hue fail iii e RADIO STATION WFHR529is not the function of the Trial Examiner to determine whether the mechanicalprinciples applied by Bowker were correct or incorrect, no effort will be made todo more than to review the circumstances and arrive at a conclusion as to whetherthe circumstances developed in the record support Respondent's contention thathe honestly believed the man to lack the qualifications necessary for the joband therefore was entitled to demotion.The importance of the concentric line or cable has already been pointed out.Ordinarily radio stations have on hand a usable spare cable which can be in-stalled in a matter of a few minutes if the one in use should failThis sta-tion had such a spare. In the summer of 1945 the spare cable went out of re-pair.It was Rowker's duty to see that this cable was promptly put into repairand kept available for immediate use in an emergencyOn discovering the con-dition of the spare cable, Bowker made some examination of it, in the courseof which the couplings between the joints of the cable were destroyed.Hedid not have on hand sufficient couplings to replace those he had damaged andothers were not readily available from the usual suppliesBowker did not re-port this condition to either Huffinan or Frechette, but attempted to borrowsome couplings from Nickel who, in addition to his work as operator at WFHR,was also servicing the County police radio as radio maintenance manNickelhad none but stated he expected a shipment within about 2 weeks. During thisperiod, the spare cable was wholly out of commission and its condition did notcome to the attention of Frechette until September 5, 1945, when the main cablefailed and he discovered these was. no usable spare availableThis incidentresulted in a considerable loss of time on the air and a reprimand to Bowkerfrom FrechetteOn October 23, 1945, Bowker undertook to install a new concentric cable atthe transmitterThis cable was 220 feet long and consisted of 7/8 inch coppertubing with the customary enclosed wire. In installing the cable, Bowker madeno allowance for the expansion and contraction of the cable due to changes intemperature and as a result of these changes the cable was pulled off from itsconnection with the ground wires and threw the station off the air for 1 hourand 13 minutes while the cable was being repaired.' This failure occurred onOctober 28, 5 days after its installation and at just about the time Huffmanreturned to Wisconsin Rapids from hospitalization and treatment for his pre-vious injury.On October 31, after consultation between Hutfman and Frechette,Bowker was advised that he was being demoted, effective 2 weeks hence, because,of his inability to fill the job and his incompetence on the job.There is no reasonable infeience to be drawn from the fact that the Unionhad presented a demand tor a contract to Frechette on October S. and thatBowker was demoted on October 31 It is uncontradicted that Respondent hadbeen attempting, for more than a year. to find a competent man to take overBowker's duties as chief operatorThis demotion (lid not remove Bowker orhis influence from the small group who were involved in the union organizationalactivities and, in the absence pf definite anti-union prejudices, does not reflectany effort to discourage membership in the UnionBowker was unquestionably8Bowker testified that although this cable was laid in an open wooden trough and wasoutside where it was exposed to all weather changes, he knew of no way in which the usualvariations due to expansion and contraction could be compensated in the installationwhilethe writer makes no pretense at being an expert,the response of copper to heat and cold isa matter of such common knowledge and the necessity for making allowances to com-pensate for this is too well known to permit this statement by Bowker to be ignored whenevaluating the good faith of his employer in relieving him of the responsibilities of chietengineer. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDremiss in his handling of the maintenance of the equipment and showed an "offthe air" record for his station greatly in excess of that suffered by any of theother stations of similar type in the Wisconsin Network.Because of the foregoing, it is found that, in demoting Bowker from theposition of chief operator to operator, Respondent did so under a good faithconviction that Bowker had shown himself incapable of successfully carryingon the maintenance of the station's technical and mechanical equipment; thatthis action was not taken as a result of any union activities in the stationbut had been under consideration for more than a year before such unionactivities started, and that in such demotion, Respondent has in no respectdiscriminated against Bowker because of his union activitiesFollowing Bowker's demotion, Respondent did not hire a new chief operator,nor did he promote either of the other operators then in his employ.Nickel,the logical successor, was then on the verge of resigning to devote his entiretime to the maintenance of the county police radio system and did actuallyresign for that reason on November 1, since which time he has been doing somepart-time work for Respondent instructing Trainee Beyer.On the occasion ofhis resignation, Nickel was offered the job of chief operator but declined it.Zielesch, who announced his decision to renew his employment with Respondenton November 1, has been assigned the job of maintaining the equipment andis also acting as operator, but has received no increase in pay over the $1 perhour paid all operators, including BowkerRespondent explains that lie hasnot yet employed a new chief operator for the reason he has been unable tofind a satisfactory person and in the meantime is getting along with only suchsupervision over the operators as Frechette can supplyIn the opinion of the undersigned the allegations of the complaint that theRespondent advised and urged his employees against affiliation with the Union,threatened that they would lose their bonus payment if they should join theUnion, offered special privileges to employees if they refrained from joiningthe Union, made inquiries of employees concerning their union activities, orgave his employees a wage increase all for the purpose of discouraging activityon the part of the Union, are not sustained by substantial evidenceThe con-versations testified to by Bowker as- having been held with 1-Liftman andFrechette in 1938 and 1940 are not only too remote from the incidents of 1945to have a material bearing on the issues here, but in themselves do not con-stitute violations of Section 8 (1) of the Act when considered in the back-ground and setting in which they were heldThe convem sation testified to byBowker as having been held with Frechette in 1944 when he, on behalf ofhimself and the other operators, approached Frechette for the purpose of seek-ing a wage increase, in the absence of other substantial similar acts cannotbe said to constitute a violation of Section S (1) even if Bowker's testimony is ac-cepted as a literal quotation of what transpiredBowker's testimony concerninghis conversation with Frechette in the fall of 1944 when he attributed to Frechettethe statement that if the company signed a contract with the Union the"bonus would stop" might conceivably be construed to be a threat if it isaccepted that the language used by Frechette is the language quoted by Bowker.On the other hand, Frechette's testimony which does not attempt to denythat there was some conversation on the subject of the disposition of bonusesin the event a union contract would be signed, reflects a much more reasonableand to be accepted type of conversation to be held under such circumstances,bearing in mind that the so-called bonus was not a measurable amount butwas definitely of the nature of a flexible gratuity habitually paid by Huffmanover the life of the operation of the stationAnd in these circumstances RADIO STATION WFHR531Frechette's testimony that his comments,if any, on the subject were to theeffect that if a contract should be negotiateditcouldnot include provisionsfor the bonus since that was a gratuity from Huffman,is persuasiveThiswas not a threat,but a discussion,after the Union had; established itself,of what the proposed contract should coverThe same is true with referenceto the conversation between Bowker and Frechette immediately following theieceipt of the Union's proposed contract in early October 1945.In short, inthe opinion of the undersigned,the testimony of Frechette represents a morereasonable presentation of the conversation that took place and is creditedas suchThis is also to some extent influenced by the incredibility of some ofthe testimony of Bowker in attempting to explain the installation of the con-centric cable in October 1945 insofar as it bore on the impossibility of makingallowances for expansion and contraction of a 220 foot copper tube.Whileit is apparent from the record that Frechette was unwilling to en-thusiastically welcome the Union there is no showing that he warned or threat-ened the employees or took any other action which would justify the entryof an order against RespondentIt is to be noted that the unit claimed to be represented by the Union in-cluded two operators amid their admitted supervisor who, with full authorityover and responsibility for their conduct and activities,was responsible forthe operation of the station with authority effectively to recommend disciplinaryaction against them.Respondent did not raise a question as to such eligibilityofBowker at the time,but the fact can hardly be ignored that, in a smallorganization of this type.Respondent and his general manager may be,expectedand are entitled to exercise a wider degree of freedom in discussing the Unionwith this supers isor than they would if the same discussions had taken placewith one of the ordinary non-supervisory employees.The contentions of theBoard that the increase of wages announced on October 31 and made effectiveweeks thereafter was designed to discourage membership in the Union iswithout meritThe occasion for this increase and the necessity for it wasamply described by Huffman and was uncontroverted.It is therefore foundthat there is no substantial evidence that any of the acts alleged in the com-plaint reflecting restraint or coeicion of his employees have been committedby Respondent and that Respondent has engaged in no other unfair laborpractices within the meaning of Section S (1) of the Act.From the foregoingfindings of fact and upon the entire record in the case,the undersigned reaches the followingCONCLUSIONS OF LAw1Radio Broadcast Technicians Local Union No 715, International Brother-hood of ElectricalWorkers, A. F of L, is a labor organization within themeaning of Section 2 (5) of the Act2Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.3Respondent has engaged in no unfair labor practices within themeaningof the ActUpon the foregoingfindingsof fact and conclusions of law and upon theentire record heiein, the undersigned recommends:1.That the complaint herein be dismissedAs provided in Section 33 of Article, II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from 532,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of suchstatement of exceptions and/or brief, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional DirectorAs further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the case to the BoardAny party desiring tosuomit a brief in support of the Intermediate Report shall do so within fifteen(15) days from the date of the entry of the order transferring the case to theBoard, by filing with the Board an original and four copies thereof, and byimmediately serving a copy thereof upon each of the other parties and theRegional Director.R. N. DFNHAbf,Trial Examiner.Dated June 14, 1946.